Brown, J.
This ivas an action of debt on an injunction bond, to which the defendants below pleaded nul tiel record and payment. Upon the trial, the plaintiff below, offered in evidence the copy of a decree, which was objected to, but the objection was overruled, and exception taken upon the ground that, “ such copy without other parts of the record to support and explain the said decree, was improper.” The only description of the deeree thus offered and admitted as evidence, as stated in the bill of exceptions, is as follows, viz: u a copy of a decree of the circuit court of Ohio county in the words and figures following to wit: “ This cause came on to be heard upon this, 9th day of February, 1846, upon the rules aforesaid, and upon the affidavits and depositions taken in relation thereto, and was argued by counsel, upon consideration whereof it is adjudged, ordered and decreed that unless the complainant file a new bond in the said cause with the clerk of the circuit superior court of law and chancery, for the county of Harrison, with good security, in penalty of 6,000 dollars and conditioned according to law, within sixty days from this day, that then the injunction heretofore awarded in this cause, be and stand dissolved, as an act of this day.”
Among the papers of the cause are found two decrees of said circuit court of Ohio county. One made on the 9th day of February, 1846, and the other on the 27th day of November, 1858. The former is an interlocutory order requiring the complainants in the injunction suit to file a new injunction bond, which was done and is the same on which this action is brought. The latter was the final decree in said injunction cause, ascertaining the credits and the balance *11due on the judgments enjoined, and dissolving the injunction as to said balance after deducting the credits so ascertained. The parties waived a jury, and the issues were tried, and damages assessed by the court, and judgment rendered for the penalty of the bond to be discharged by the balance due on the judgments enjoined, after deducting the credits so ascertained by the said decree of November 27th, 1858. ■
To that judgment the defendants below’ obtained a super-sedeas. And the only material question for the consideration of this court is, whether, the judgment can be reversed for the alleged uncertainty, as to which of said decrees found in the papers of the cause, was the decree offered and admitted in evidence on the plea of nul tiel record (the clerk, in making out the transcript of the record of the case, certifying, that he did not know and could not tell which of said decrees was the one referred to in the bill of exceptions, and therefore he copied both into the record.) If any real uncertainty exists, it is the fault of the party excepting, in not making his exception clear and unequivocal, and he could not be heard to take advantage of his own laches. Nor could the judgment be disturbed till the alleged error should plainly appear by the bill of exceptions or otherwise in the record.
But, when the judgment is compared with the decrees aforesaid, it is very manifest that the court had the final decree before it and perhaps both, for it could not have found the issue for the plaintiff' on the plea of nul tiel record if the decree of February 9th, 1846, had been the decree or only decree thus offered and admitted in evidence, and the one referred to in the bill of exceptions. But such finding- and judgment are perfectly consistent and sustained by the decree of November 27th, 1858.
And it also clearly appears that the said last mentioned decree was in fact in evidence, and the judgment complained of expressly adopts the credits ascertained by said decree. But it is clear that in entering up the judgment, there was a mistake committed in entering the amount of one of the credits ascertained by said decree in this, viz: substituting *12490 dollars and 72 cents for 590 dollars and 72 cents, thus making an error of 100 dollars against the plaintiff in error, but-which was soon thereafter corrected by the defendant in error, by filing a release in the clerk’s office of the proper court, of the 100 dollars thus erroneously adjudged to him, in conformity with the statute in such cases. I am therefore of opinion that there is no error in the judgment of the court below as corrected, and that it should be affirmed, with cost to the defendants in error, and damages.
The President concurred
JDDGNCBNT ARRIRMm